Citation Nr: 0740586	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  06-30 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left hip disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right hip disability.  

3.  Entitlement to an increased rating for bilateral vitreal 
floaters with posterior vitreous detachment of the right eye 
and hyperpigmentation of the right globe region, currently 
rated as noncompensably disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1997 to 
February 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in October 2007.  

(The claim of entitlement to an increased rating for 
bilateral vitreal floaters with posterior vitreous detachment 
of the right eye and hyperpigmentation of the right globe 
region is addressed in the REMAND portion of the decision 
below.)


FINDINGS OF FACT

1.  Service connection for a left and right hip disability 
was denied by a December 2001 rating decision.  The veteran 
did not appeal the denial.

2.  The evidence received since the December 2001 rating 
decision, when considered by itself, or in the context of the 
entire record, does not raise a reasonable possibility of 
substantiating the claims of service connection for a right 
or left hip disability.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for right or left hip 
disability has not been received.  38 U.S.C.A. §§ 101, 1131, 
5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156(a), 
20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran originally filed claims of entitlement to service 
connection for a right and left hip disability in March 2000.  
The claims were initially denied in a May 2000 rating 
decision.  Notice of the denial and of appellate rights was 
provided in June 2000.  The claims were readjudicated and 
denied in a December 2001 rating decision.  Notice of denial 
and of appellate rights was provided in January 2002.  The 
veteran did not appeal either issue.  The denial of his 
claims consequently became final.  See 38 C.F.R. §§ 20.302, 
20.1103 (2007).  As a result, claims of service connection 
for a right or left hip disability may now be considered on 
the merits only if new and material evidence has been 
received since the time of the last final adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claims and 
adjudicate the claims de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Barnett at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2007), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claims.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claims.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As already noted, claims of entitlement to service connection 
for a right and left hip disability were last denied in a 
December 2001 rating decision.  The evidence of record at the 
time of the December 2001 rating decision consisted of the 
veteran's service medical records (SMRs), VA examinations 
dated in April 2000, October 2001, and December 2001, VA 
outpatient treatment reports dated from January 2001 to 
September 2001, and several lay statements dated in March 
2000.  

The veteran's SMRs revealed the veteran reported radiating 
pain from his knee to his ankle in March 1998.  The veteran 
was assessed with patellar femoral syndrome.  The veteran 
fell down three flights of stairs and injured his shoulder, 
back, hip, knees and ankles in September 1998.  The veteran 
was assessed with retropatellar pain syndrome.  A September 
1999 medical examination board examination revealed no 
chronic disability of either hip.  

The veteran was afforded four VA examinations in April 2000.  
Neither an eye examination nor a neurological examination was 
related to the issues on appeal.  The veteran also underwent 
a general medical examination and a joint examination which 
revealed no disability of the hips.

The October 2001 VA examination was unrelated to a bilateral 
hip disability.  

The veteran was afforded two VA examinations in December 
2001.  The December 2001 joints examination revealed 
complaints of bilateral hip pain.  The examiner said there 
were possible early degenerative changes of the hips and x-
rays were obtained.  However, x-rays of the hips revealed no 
arthritic change, joint space narrowing, malalignment, or 
fracture.  

The VA outpatient treatment reports dated from January 2001 
to September 2001 revealed complaints of joint pain in July 
2001.  

The lay statements were unrelated to a bilateral hip 
disability.  

The RO denied the claim in December 2001.  The RO determined 
that although there was treatment for a hip complaints in 
service, there was no evidence of a permanent or residual 
chronic disability of either hip.

The veteran submitted an application to reopen his claims for 
service connection for a right and left hip disability in 
June 2005.  Evidence received since the December 2001 rating 
decision consists of VA outpatient treatment reports dated 
from November 2001 to March 2007 and VA examinations dated in 
March 2003, June 2003, February 2005, May 2005, June 2006, 
and December 2006, lay statements dated in May 2005 and June 
2005, and testimony from an October 2007 Travel Board 
hearing.  

The VA outpatient treatment reports dated from November 2001 
to March 2007 are new in that they were not of record before; 
however, they are not material.  The records reveal 
complaints of hip pain but no chronic disability of the hips 
was shown.  

The March 2003 VA examination report is new in that it was 
not of record before; however, it is not material.  The 
examination does not reveal a chronic disability of the hips. 

The veteran underwent four VA examinations in June 2003.  The 
examination reports are new in that they were not of record 
before; however they are not material.  None of the 
examinations reveals a chronic disability of either hip.  The 
same may be said of a February 2005 VA examination and a 
March 2005 examination.

The lay statements dated in May 2006 and June 2006 are new in 
that they were not of record before; however they are not 
material  The statements do not document any evidence of a 
chronic disability of either hip.  

The veteran underwent two VA examinations in June 2006 and 
three in December 2006.  The examination reports are new in 
that they were not of record before; however they are not 
material.  As with the other examinations, none of the 2006 
examinations reveals a chronic disability of either hip. 

The veteran's testimony at the October 2007 Travel Board 
hearing is new in that it was not of record before; however 
it is not material.  The veteran testified that he was 
treated at VA for a bilateral hip disability.  However, as 
noted, the VA outpatient treatment reports do not document 
any chronic disability of the hips.  

As noted above, the newly received evidence is not material.  
This is so because the evidence received since December 2001 
does not raise a reasonable possibility of substantiating the 
veteran's claims.  It does not tend to prove any point not 
already established in 2001.  The veteran's claims were 
denied in December 2001 because VA found no evidence of a 
permanent or residual chronic disability of either hip.  None 
of the newly received records provides a diagnosis of a 
chronic disability of either hip.  In other words, the newly 
received evidence merely refers to complaints of hip pain, 
something that was already shown in 2001.  The evidence falls 
short of raising a reasonable possibility of substantiating 
the claims.  To substantiate a claim of service connection, 
there must be a currently diagnosed disability and some nexus 
between the current disability and military service.  Without 
some evidence tending to prove such a disability and a nexus 
to service, the information received since the prior final 
denial may not be considered new and material evidence.  In 
the absence of new and material evidence, the veteran's 
claims are not reopened

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

There is no evidence or information needed to complete the 
veteran's application.  The veteran has submitted the 
necessary evidence to show that he is seeking to reopen 
previously denied claims of service connection for a right 
and left hip disability.

The veteran submitted his claim for entitlement to service 
connection for a right and left hip disability in June 2005.  
The RO wrote to the veteran in June 2005 and the veteran was 
specifically informed that he needed to submit new and 
material evidence for his claim for service connection for a 
hip disability.  He was informed that new evidence means 
evidence submitted for the first time and material evidence 
is evidence that relates to an unestablished fact necessary 
to substantiate the claim.  He was told what VA would do in 
the development of his claim and what he should do to support 
his contentions.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims.  Specific 
notifications are required regarding the bases for the 
previous denial and of what would constitute new and material 
evidence in the context of the previous denials.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The RO has instructed the 
veteran of the bases of the prior denial and what was 
specifically required to reopen, as well as what was required 
to substantiate underlying claims of service connection.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, the 
veteran was told of the criteria used to award disability 
ratings and the criteria for assigning an effective date by 
way of a September 2006 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No such issue is 
now before the Board.  

In regard to the application to reopen claims of service 
connection for right and left hip disability, given that new 
and material evidence has not been received, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R § 3.159(c)-(e) 
(2007).  This is especially so given that the Board does not 
have jurisdiction to order an examination, at least not until 
new and material evidence is received.  Barnett, supra.  The 
veteran has not alleged that there is any outstanding 
evidence that would support his contentions.  The Board is 
not aware of any outstanding evidence that VA has a duty to 
seek out in the context of the claims to reopen.  Therefore, 
the Board finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2007).




ORDER

The application to reopen claims of service connection for a 
right or left hip disability is denied.


REMAND

The Board has determined that further development is 
necessary before the veteran's claim of entitlement to an 
increased rating for bilateral vitreal floaters with 
posterior vitreous detachment of the right eye with 
hyperpigmentation of the right globe region can be 
adjudicated.  

The veteran's service-connected eye disability has been 
evaluated by the RO under Diagnostic Code 6009-6079.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional code to 
identify the specific basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27.

According to the rating schedule, ratings for unhealed eye 
injuries and other diseases of the eyes listed in Diagnostic 
Codes 6000 through 6009 (uveitis, keratitis, scleritis, 
iritis, cyclitis, choroiditis, retinitis, recent intra-ocular 
hemorrhage, and detachment of the retina) are to be rated 
from 10 to 100 percent under the criteria for impairment of 
visual acuity or field loss, pain, rest-requirements or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology, with 10 
percent being the minimum rating during active pathology.

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.

Associated with the claims file are VA outpatient treatment 
reports.  The records document visual acuity of 20/20 in June 
2004.  The veteran reported migraine and photophobia at that 
time.  He was noted to have pigmentary dispersion syndrome.  
In June 2005 the veteran's corrected visual acuity was 20/20.  
He reported blurred vision/diplopia and photophobia.  The 
examiner noted that the veteran admitted fatigue, which was 
the most likely reason for the diplopia.  

The veteran was afforded a VA eye examination in May 2005.  
The veteran's corrected visual acuity at both distance and 
near was 20/20 for both eyes.  The examiner noted that the 
veteran showed a significant amount of photophobia during the 
examination which the examiner attributed to the veteran's 
migraines because there was no evidence of iritis or uveitis.  
The examiner also diagnosed the veteran with right posterior 
vitreous detachment causing no visual disturbance other than 
an occasional floater.  

The veteran was last afforded a VA eye examination in June 
2006.  The veteran's corrected visual acuity at both distance 
and near was 20/20 for both eyes.  The examiner diagnosed the 
veteran with pigment dispersion syndrome and pigment 
dispersion glaucoma.  The examiner said the veteran had 
normal visual fields.  The pressures were noted to be normal 
but may be elevated after an inciting event such as increased 
activity.  The examiner did not indicate whether the pigment 
dispersion glaucoma was a part of the veteran's service-
connected eye disability; nor did he indicate whether the 
glaucoma was an active pathology.  In order to properly 
assess the veteran's claim, a new examination should be 
performed and an opinion should be obtained in order to 
determine the extent of the veteran's service-connected 
bilateral vitreal floaters with posterior vitreous detachment 
of the right eye with hyperpigmentation of the right globe 
region and to determine whether there is any active pathology 
attributable to such an eye disability.  

Associated with the claims file are VA outpatient treatment 
reports dated through March 2007.  Any treatment reports 
dated after March 2007 should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  After securing any additional 
records, arrange for the veteran to 
undergo a VA eye examination.  All 
appropriate testing should be 
conducted and all clinical findings 
should be reported in detail.  The 
examiner should be asked to review 
the claims file and examine the 
veteran and identify extent of the 
veteran's service-connected 
disability, which is currently 
characterized as bilateral vitreal 
floaters with posterior vitreous 
detachment of the right eye with 
hyperpigmentation of the right 
globe.  The examiner should indicate 
whether there is any active 
pathology which is attributable to 
this disability, including whether 
the veteran's complaints of floaters 
represents an active pathology.  The 
examiner should specifically provide 
an opinion regarding whether the 
pigment dispersion glaucoma 
identified at the June 2006 VA 
examination is part of the veteran's 
service-connected eye disability and 
indicate whether this represents an 
active pathology.  The examiner 
should set forth all examination 
findings, along with the complete 
rationale for the opinions 
expressed.  

(The veteran is hereby notified that 
it is the veteran's responsibility 
to report for the examination and to 
cooperate in the development of the 
case, and that the consequences of 
failure to report for a VA 
examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 
(2007).)  

2.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination report to ensure that it 
is responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, take 
corrective action.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue remaining on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


